Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barton Carey appeals the magistrate judge’s order upholding the Commissioner’s denial of Carey’s applications for disability insurance benefits and supplemental security income, and the denial of his motion to alter or amend the judgment.* We have thoroughly reviewed the parties’ briefs, administrative record, and the materials submitted in the joint appendix, and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Carey v. Commissioner, Social Sec. Admin., No. 1:12-cv-03583-SAG, 2013 WL 4804734 (D.Md. Sept. 6, 2013; Nov. 7, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to proceed before a magistrate judge pursuant to 28 U.S.C. § 636(c) (2012).